 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ALAN LOUIS WOODSON,                                 Case No.: 3:18-cv-02058-H-KSC
11                                     Petitioner,
                                                         ORDER REQUIRING
12   v.                                                  RESPONDENT TO RESPOND ON
                                                         ISSUE OF MOOTNESS
13
14   L. WILLIAMS, Warden,
15                                   Respondent.
16
17         Petitioner’s present habeas petition pursuant to 28 U.S.C. § 2241 challenges the
18   manner in which his sentence for a parole violation was carried out, calculated, and credited
19   by the U.S. Parole Commission. (Doc. No. 1.) On April 24, 2019, Respondent filed a status
20   update informing the Court that Petitioner was released from Bureau of Prisons custody on
21   February 28, 2019. (Doc. No. 18.) The Court then ordered Petitioner to show cause why
22   the Court should not deny his habeas petition as moot. (Doc. No. 19.) On May 29, 2019,
23   Petitioner, proceeding pro se, filed a motion asking the Court for a one-month extension to
24   allow Petitioner to retrieve documents that he was not permitted to take from the prison on
25   his person at the time of his release. (Doc. No. 21.) Petitioner’s motion serves as a response
26   to the Court’s order to show cause because it articulates his arguments for why his petition
27   should not be denied as moot. (Id.) Petitioner argues that his petition is not moot because
28   he remains on parole at this time. (Id.)

                                                     1
                                                                                 3:18-cv-02058-H-KSC
 1         A habeas petition may not be moot where the petitioner has been released from
 2   custody if he suffers “some concrete and continuing injury other than the now-ended
 3   incarceration or parole—some ‘collateral consequence’ of the conviction[.]” Spencer v.
 4   Kemna, 523 U.S. 1, 7 (1998). However, when “a petitioner does not challenge[] the validity
 5   of his conviction, but rather only seeks an earlier release date, the petition becomes moot
 6   when petitioner is released from custody.” Wormuth v. United States, No. C 00-1536
 7   MJJ(PR), 2002 WL 31689358, at *1 (N.D. Cal. Nov. 26, 2002) (citing Fendler v. U.S.
 8   Bureau of Prisons, 846 F.2d 550, 555 (9th Cir. 1988); Brady v. United States Parole
 9   Comm., 600 F.2d 234, 236 (9th Cir. 1979); Picron–Peron v. Rison, 930 F.2d 773, 775–76
10   (9th Cir. 1991)).
11         Accordingly, the Court orders Respondent to file, on or before June 7, 2019, a
12   response to Petitioner’s arguments on the issue of mootness.
13         IT IS SO ORDERED.
14   DATED: May 31, 2019
15
                                                  MARILYN L. HUFF, District Judge
16                                                UNITED STATES DISTRICT COURT
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               3:18-cv-02058-H-KSC
